             Case 3:20-cv-02678-CRB Document 28 Filed 09/29/20 Page 1 of 1




 1
                        UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF CALIFORNIA
 2

 3
     CHRISTINE SLOWINSKI,                    )        Case No. 3:20-cv-02678-CRB
 4
     individually and on behalf of other     )
 5   members of the general public similarly )
     situated,                               )
 6
                                             )
                                                      PROPOSED ORDER TO DISMISS
 7   Plaintiff,                              )
                                                      WITH PREJUDICE AS TO
                                             )
 8                                                    PLAINTIFF AND WITHOUT
            vs.                              )
                                                      PREJUDICE AS TO CLASS
 9                                           )
                                                      CLAIMS
10   EVERALBUM, INC.,                        )
                                             )
11   Defendant                               )
12

13
           IT IS HEREBY ORDERED that pursuant to the Stipulation of the Parties,
14
     this matter is dismissed in its entirety with prejudice as to the named Plaintiff, and
15
     without prejudice as to the Putative Class alleged in the complaint, pursuant to
16
     Federal Rule of Civil Procedure 41(a)(1)(A)(ii). Each party shall bear their own
17
     costs and attorneys’ fees.
18

19
                                                            September 29, 2020
                                                Dated this ____________________
20

21
                                                _______________________________
22
                                                The Honorable Charles R. Breyer
23                                              UNITED STATES DISTRICT JUDGE
24

25

26

27

28




                                     [Proposed]Order to Dismiss - 1
